 344DECISIONSOF NATIONAL LABOR RELATIONS BOARDof reinstatement,less net earnings,23 to be computed on a quarterly basis in themanner established by the Boardin F.W. Woolworth Company,90 NLRB 289,291-294.Earnings in any one particular quarter shall have no effect upon the back-pay liability for any other such period.Itwill also be recommended that the Re-spondent preserve and make available to the Board upon request,payroll and otherrecords to facilitate the checking of back pay due.As the unfair labor practices committedby theRespondent were of a characterstriking at the roots of employees'rights safeguardedby the Act,and disclose apropensity on the part of the Respondent to continue,although not necessarily bythe same means,to defeat self-organization of its employees,itwill also be recom-mended that the Respondent cease and desist from infringing in any manner upon theemployee rights guaranteed in Section7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Office Employees International Union,Local No. 21, AFL,is a labor organiza-tion within the meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of FrederickB.Danese, thereby discouraging membership in the Union,theRespondent hasengaged in unfair labor practices within the meaning of Section 8(a) (3) of the Act.3.By interferingwith,restraining,and coercing its employees in the exercise ofthe rights guaranteedby Section 7 of the Act,the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.4.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.,Recommendations omitted from publication.]29Crossett Lumber Company,8NLRB 440, 447-498;Republic Steel Corporation v.N. L. R. B.,311 U. S. 7.Brown Instruments Division,Minneapolis-Honeywell RegulatorCompany iandDistrict#1, International Union of Electrical,Radio,&Machine Workers,AFL-CIO,2Petitioner.Case No.4-RC-2765. February 7,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Morris Mogerman,hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in thiscase, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to add to an existing unit of production andmaintenance employees at the Employer's plant in the Philadelphia,1 The name of the Employerappears its amendedat the hearing,The AFL and CIO havingmerged subsequent to the hearing In this proceeding, we areamendingthe Identification of the affiliation of the Petitioner accordingly.115 NLRB No. 60. BROWN INSTRUMENTS DIVISION345Pennsylvania,area,approximately 43 salaried employees performingexpediting, dispatching, and allied production control functions inthose plants.The Petitioner contends that these employees are plantclerical employees and may be appropriately included in the unit ofproduction and maintenance employees, or, in the alternative, may con-stitute a separate appropriate unit.The Employer contends, on theother hand, that the employees sought have interests in common withits other salaried clerical employees which preclude either unit soughtby the Petitioner.Production control functions at the Employer's plants are performedby employees in a separate production control department, and by em-ployees in the Employer's operating divisions.'A large number of theemployees sought by the Petitioner fall into the second group. These,include employees classified as dispatchers in departments D-1 andD-22; expediters A in D-4, D-6, D-8, D-9, D-21, and thecontractsdivision; expediters B in D-4, D-6, D-8, D-21, and the contracts divi-sion; expediters in D-1, D-3, and the panel division; expediter-planners in D-6, D-9, D-21, and D-27; and scheduler-expediters inthe parts depot.As is suggested by their titles, all these employees perform, at leastin part, expediting or dispatching functions in the plant manufactur-ing and assembly departments. They are assigned to the various de-partments and are under the supervision of production control super-visors who are, in turn, under operating division heads 4All theseemployees are located either in factoryareasor in factory offices sharedin most instances by factory supervision and factory clerks in the pres-ent production and maintenance unit.Their duties require them tospend substantial portions of their time in production areas and tocontact production supervision and personnel.Some of them alsohave contact with the production control department and the purchas-ing department.Their duties include maintaining records necessaryfor processing production orders in the various departments, releasingorders for processing through the departments, expediting parts onshortage lists for their own and other departments, accumulating partsfor assembly, and maintaining floor stock records and seeing that neces-sary stock levels are maintained.5It appears from the above that these employees, by virtue of theirfunctions, locations, and supervision, are all similar to expediters anddispatchers who have been found by the Board in previous decisions to8These divisions are parts division,parts depot,panel division,assembly division, Olneydivision,and contracts division.Some of the divisions are further subdivided into operat-ing departments.* Thus, although the production control employees are not under the supervision ofoperating department foremen, both the foremen and the production control supervisorsare directly responsible to the operating division heads.5None of the employees in question perform all these functions,but each performs oneor more of them. 346DECISIONS OF NATIONAL LABOR'RELATIONS BOARDbe plant clerical employees and have beenincludedin production andmaintenance units.'The Employer opposes their inclusion in theexisting production andmaintenance unit becausetheyare salaried and receive various eco-nomic benefitsshared byall salariedclerical employees'and not givento the hourly paid production and maintenance employees.The Em-ployer furthercontendsthat theirfunctions are so relatedto those ofthe employees in the production control department not sought by thePetitioner as to preclude their separate representation.However, differences in the mode of payment and remuneration re-ceived by clerical employees do not preclude their inclusion in produc-tion and maintenance units, where other factors, such as those sum-marized above, indicate that their interests are allied with productionand maintenance employees.'Also, while all production control em-'ployees perform functions related to controlling the flow of -workthrough the plant, it appears that there is a substantial differencebetween the functions of the employees in the production control,department and those discussed' above.Thus, the employees in theproduction control department are responsible for the original analy-sisand breakdown of orders into various production operations,assignment of required operations to the departments, and schedulingthe order of processing.The employees engaged in expediting anddispatching functions are charged with effectuating the flow of workset up by the production control department.Althoughthere is somecontact between the two groups of production control employees, thosein the production control department are underseparatesupervision,are located in the officearea,and have little or no contact with produc-tion employees or the production process.The production controlemployees assigned to operating departments on the other hand arelocated in factory areas under supervision of the operating depart-ments, and have direct and continuing contact with operating person-nel.Accordingly, we reject the Employer's contention that all theseemployees must be represented in the same unit,9 and find that theabove employees performing expediting and dispatchingfunctions areplant clericals who may be added to the productionand maintenanceunit.10A. C. Smith Corporation,102 NLRB 1116;General Electric Company,106 NLRB 364,at 369 ;The Yale and Towne Manufacturing Company,112 NLRB 1268.7 These include paid sick leave, pension and retirement benefits, severance pay, and amore liberal vacation plan8A.0. Smith Corporation,supra.General Electric Company,106 NLRB 364,at 369.10One of the expediters A in the contracts division is principally concerned with expe-diting material received from outside sources for assembly by the contracts division, andonly on occasion assists the other expediter A in expediting work performed within thecontracts divisionAs he is located in the main office area,and most of his contacts arewith other office sections of the Employer and with outside suppliers,his interests appearto be more common with those of other office clerical employees,and we will exclude himfrom the unit. BROWN INSTRUMENTS DIVISION347There remains for consideration scheduler-expediters in the ship-ping department, order analysts and expediters in the special productsorders or SPO section, planner. B at the Olney plant, and clerk-sched-.ulers in D-1, whom the Petitioner also seeks to include in the unit, aswell as several classifications in the contracts division whom the Peti-tioner 'is willing to represent if the Board finds that they appropri-ately belong in the unit.The scheduler-expediters in the shipping department ,and expedi-tersin the SPO section, unlike the employees discussed above, areunder the ultimate supervision of the production control departmentand may be promoted to other jobs within that department.How-ever, they are located in factory areas and perform expediting func-tions similar to those of the other expediting employees in the plant,requiring contact with production 'supervision and personnel.Ac-cordingly, we find that they may be included in the unit."The order analysts-in the SPO section are also under productioncontrol department supervision and perform functions substantiallythe same as order analysts in other'sections of the production controldepartment, who are excluded from the unit. They have considerablecontact with the other production control department sections as wellas'some contact with the SPO expediters and production personnel.l3Accordingly, we will exclude them from the unit..The clerk-schedulers in D-1 are under the same ultimate supervisionas the expediter and dispatchers in D-1, but are directly supervised bya scheduler.They are locatedin a separate office areaon the first floorof the main plant, apart from D-1 and the expediters-and dispatchers.Their functions are largely clerical and pertain to planning operationsin D-1 to insure proper distribution of work among the machines inD-1 and their full utilization. In view of theirisolationfrom theother employees in the unit and the fact that their functionsare essen-tially office clerical and pertain to creating plans rather than effectu-ating them, we will exclude the clerk-schedulers from the unit.13The planner B in the Olney plant is apparently under the produc-tion control department, although it is not clear from the record whosuperviseshim.He is located in a factory office with expediters Aand B in D-4 and D-21. Some of his functions appear to besimilarto those of order analysts and planners in the production control de-partment and some appear to be similar to those of the expediters.As11 General Electric Company, suprav The order analysts are presently located with the SPO expediters in an office area onthe factory floorHowever, the Employer plans to move the order analysts, but not theexpediters,into the production control department office during the first quarter of 1956.11 The functions performed by these employees were not performed in the plant prior to1955.The Employer plans to move the scheduler and clerk-schedulers into the productioncontrol department offices and transfer them to production control department supervisionduring the first quarter of 1956. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDit is not clear from the record in which capacity he spends a majorportion of his time, we will make no determination as to him but willpermit him to vote subject to challenge. If a major portion of his timeis spent in expediting functions, he will be included in the unit.Otherwise, he will be excluded.The employees remaining in question in the contracts division arethe planning clerk, inventory control clerk, expediting clerk, andshipping control clerk.All these employees are located in the officearea of the contracts division and perform essentially clerical func-tions requiring little or no contact with production employees; other-than the expediters.Accordingly, we find that they do not have suffi-cient interests in common with the production and maintenance em-ployees to be included in the unit.As the various employees found above to be plant clericals have beenpreviously excluded from the existing production and maintenanceunit, and the Petitioner now seeks to add them to that unit,, we shallgrant the plant clericals an opportunity to express their desires as' towhether or not they should be added to the existing production andmaintenance unit.We note, in this connection, that the contractingunion representing the existing unit is Local 116 of the Petitioner'sinternational union, rather than the Petitioner District #1, and thatthe Petitioner indicated at the hearing that if it won the election, thebargaining relationship will be administered by Local 116.Accord-ingly, we deem it appropriate to place Local 116 on the ballot ratherthan District #1.14We shall therefore direct an election in the following voting group,which we find may appropriately be added to the existing productionand maintenance unit at the Employer's plants in Philadelphia, Penn-sylvania:All expediters in the panel division, the SPO center, and depart-ments D-1 and D-3; expediters A in D-4, D-6, D-8, D-9, D-21, andin the plant area of the contracts division ; expediters B in D-4, D-6,D-8, D-21, and the contracts division; scheduler-expediters in theparts depot and the shipping department; expediter-planners in D-6,D-9, D-21, and D-27; and dispatchers in D-1 and D-22; but exclud-ing order analysts in the SPO center; clerk-schedulers in D-1; theplanning clerk, inventory control clerk, expediting clerk, shippingcontrol clerk, and expediter A in the main office of the contractsdivision; and all other employees, guards, and supervisors 15 as definedin the Act.If the majority of the employees in the voting group vote for Local116, they will be taken to have indicated their desire to be included in14 SeePenn-Dixie Cement Corporation,107 NLRB 251,at 253.15The parties stipulated that the scheduler in D-1, the departmental planners in D-4,D-6, D-8, and D-21, and the chief planner, chief expediter,and plannersin thecontractsdivision are supervisorswithinthe meaningof the Act. THE GOODYEAR TIRE & RUBBER CO., INC.349the production and maintenance unit currently represented by Local116, and the Regional Director shall issue a certification of results ofelection to that effect.[Text of Direction of Election omitted from publication.]The Goodyear Tire & Rubber Co., Inc.andInternational Union,United Automobile,Aircraft&Agricultural Implement Work-ers of America(UAW, AFL-CIO),Petitioner.Case No. 7-RC-2928.February 7,1956DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to stipulation for certification upon consent election ex-ecuted by the parties, an election by secret ballot was held in a unit oftirechangers employed by the Employer at the Detroit Greyhoundgarage on October 20, 1955, under the direction and supervision of theRegional Director for the Seventh Region.At the conclusion of theelection the parties were furnished with a tally of ballots showing thatthere were 4 eligible voters, that all of them cast ballots, that 2 werefor Petitioner and 1 against it, and that 1 ballot was challenged.Thiswas a challenge by the Petitioner on the ground that Emmons, the%voter in question, was a supervisory employee.Inasmuch as the challenged ballot affects the results of the election,the Regional Director caused an investigation to be made of the issueraised by the said challenge, and thereafter, on December 2, 1955,issued and served upon the parties his report on challenged ballots inwhich he-recommended to the Board that the challenge be sustainedand the Petitioner certified as the bargaining representative of theemployees in question.On December 12, 1955, the Employer dulyfiled its exceptions to specific paragraphs of the report, including thefinding that Emmons is a supervisor, but not including that paragraphof the report finding that Emmons' superior is stationed in Clevelandand spends only 2 to 3 days every second month in Detroit, and that inhis absence Emmons is in charge of the tirechanging operation at theDetroit garage.The Employer requests a hearing to show that Em-mons is the working leader of a 4-man crew, rather than a supervisorof the other 3 men.,The Board has reviewed the stipulation of the parties, the RegionalDirector's report on challenged ballots, and the Employer's excep-tions.Uponthe entire record in the case, it makes the following find-ings of fact :1.The Employer is engaged in commerce within the meaning ofthe Act.115 NLRB No. 59.